     Case 1:20-cv-00523-NONE-SAB Document 14-41 Filed 04/27/20 Page 1 of 3

 1     MAYER BROWN LLP
       CARMINE R. ZARLENGA (pro hac vice)
 2     czarlenga@mayerbrown.com
 3     1999 K Street, N.W.
       Washington, DC 20006-1101
 4     Telephone: (202) 263-3000
       Facsimile: (202) 263-3300
 5
       DALE GIALI (SBN 150382)
 6     dgiali@mayerbrown.com
 7     KERI E. BORDERS (SBN 194015)
       kborders@mayerbrown.com
 8     350 South Grand Avenue, 25th Floor
       Los Angeles, CA 90071-1503
 9     Telephone: (213) 229-9500
       Facsimile: (202) 625-0248
10

11     Attorneys for Plaintiff 3M Company
12

13                                   UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15

16     3M COMPANY,                                       Case No.:1:20-cv-00523-NONE-SAB
17                      Plaintiff,                       CERTIFICATE OF SERVICE
18            vs.
19     RX2LIVE, LLC and RX2LIVE, INC.,
20                                                       Action Filed: April 10, 2020
                        Defendants.                      Amended Complaint Filed: April 19, 2020
21                                                       Jury Trial Demanded
22

23

24

25

26

27

28


                                        CERTIFICATE OF SERVICE; CASE NO.:1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-41 Filed 04/27/20 Page 2 of 3

 1                                    CERTIFICATE OF SERVICE

 2            I, Natasha Vojdany, declare:

 3            I am employed in Los Angeles County, California. I am over the age of eighteen years

 4     and not a party to the within-entitled action. My business address is Mayer Brown LLP, 350

 5     South Grand Avenue, 25th Floor, Los Angeles, California 90071-1503. On April 27, 2020 served

 6     a copy of the within document(s):

 7
              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR A TEMPORARY
 8            RESTRAINING ORDER AND PRELIMINARY INJUNCTION AGAINST
              RX2LIVE, LLC AND RX2LIVE, INC.
 9
              PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN
10            SUPPORT OF MOTION FOR A TEMPORARY RESTRAINING ORDER AND
              PRELIMINARY INJUNCTION
11
              DECLARATION OF DAVID A. CRIST IN SUPPORT OF PLAINTIFF 3M
12            COMPANY’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND
              PRELIMINARY INJUNCTION
13
              DECLARATION OF CHARLES STOBBIE IN SUPPORT OF PLAINTIFF 3M
14            COMPANY’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND
              PRELIMINARY INJUNCTION
15
              DECLARATION OF DALE GIALI IN SUPPORT OF PLAINTIFF 3M
16            COMPANY’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND
              PRELIMINARY INJUNCTION
17
              DECLARATION OF CARMINE R. ZARLENGA IN SUPPORT OF PLAINTIFF
18            3M COMPANY’s MOTION FOR A TEMPORARY RESTRAINING ORDER AND
              PRELIMINARY INJUNCTION
19
              [PROPOSED] ORDER GRANTING TEMPORARY RESTRAINING ORDER
20            AND TO SHOW CAUSE FOR PRELIMINARY INJUNCTION AGAINST
              RX2LIVE, LLC AND RX2LIVE, INC.
21
              TEMPORARY RESTRAINING ORDER CHECKLIST
22

23

24                 by placing the document(s) listed above in a sealed envelope with postage thereon
                    fully prepaid, in the United States mail at Los Angeles, California addressed as set
                    forth below. I am readily familiar with the firm's practice of collection and
25                  processing correspondence for mailing. Under that practice it would be deposited
                    with the U.S. Postal Service on that same day with postage thereon fully prepaid in
26                  the ordinary course of business. I am aware that on motion of the party served,
                    service is presumed invalid if postal cancellation date or postage meter date is more
27                  than one day after date of deposit for mailing in affidavit.
28


                                                     -1-
                                             CERTIFICATE OF SERVICE; CASE NO.:1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-41 Filed 04/27/20 Page 3 of 3

 1
                     RX2Live, LLC and RX2Live, Inc.                   Defendants
 2                   c/o Brian Hazelgren, CEO
                     3126 East Gary Street
 3                   Mesa, AZ 85213
                     (480) 639-3048
 4

 5             I declare under penalty of perjury under the laws of the United States of America that the

 6     above is true and correct. Executed on April 27, 2020 at Los Angeles, California.

 7

 8                                                           Natasha Vojdany
                                                   ____________________________________
                                                   Natasha Vojdany
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                      -2-
                                           CERTIFICATE OF SERVICE; CASE NO.:1:20-CV-00523-NONE-SAB
